Title: Thomas Jefferson to Benjamin Smith Barton, 3 April 1813
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          Dear Sir Monticello Apr. 3. 13.
          Yours of the 23d Ult. has been duly recieved, and I shall place the subject of it before the President in a letter I am to write him immediately on another subject. nothing certainly can give me greater pleasure than to be useful to you on this and every other occasion. at the
			 same time I am satisfied no stimulus can be wanting on the
			 mind of the President. nobody better knows your qualifications for the office you desire, nor would be more disposed to do justice to them.
          When shall we have your book on American botany, and when the 1st volume of Lewis & Clarke’s travels?
			 both of these works are of general expectation, and great interest, and to no one of more than to myself.Accept the assurance of my constant esteem and respect.

			 
          Th:
            Jefferson
        